—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered March 26, 1998, convicting him of murder in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the defendant’s contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit. Altman, J. P., Friedmann, Smith and Adams, JJ., concur.